DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the Restriction Requirement mailed on June 17, 2022, have been fully considered and are persuasive.  Therefore, said requirement has been withdrawn, and claims 1-20 will be examined. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
-In line 2, of this claim, the word “chambers” should be changed to -- apertures --.  
Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DesCamp (US. Pat. App. Pub. 2016/0135498).
Regarding independent claim 1, DesCamp discloses an unconventional smoking device that departs from the traditional “bowl and stem” pipe design and rather comprises a series of generally cylindrically shaped layers that when stacked and secured together provide the user an effective means to safely store, transport and smoke a plurality of smoking materials (see abstract). 
The smoking device (10) includes a cylindrically-shaped smoking material retention cartridge (14) (read: receptacle) which includes a plurality of smoking material retention bores (36) (read: reservoirs) which are configured to easily store and maintain a precisely calculated and measured amount of ground smoking material (see para. [0030]) (corresponding to the claimed “a receptacle; a plurality of reservoirs defined by the receptacle and that are configured to contain a smokeable media”).
A rotatable bowl selector dial (12) (read: cover) is provided in enclosed relation to the cartridge (14) (see Figs 1-2; abstract) in order that a flame inlet (26) (read: aperture), defined in said dial (12), may be rotatably-provided over and adjacent one of the plurality of bores (36) such that the ground smoking material contained in the bore (36) can be ignited through said inlet (26) upon initiation of use, and the user may thereby draw/inhale from the burning smoking material during use (see abstract and Figs. 1-2)(corresponding to the claimed “a cover attached to the receptacle such that the cover is rotatable relative thereto; and an aperture defined by the cover and oriented to be aligned with a respective one of the plurality of apertures upon rotation of the cover relative to the receptacle and to facilitate combustion of the smokeable media disposed in a respective one of the plurality of reservoirs that is aligned with the aperture when a heat source is disposed proximate the aperture”).  
Regarding claim 2, the smoking device of DesCamp further includes a bottom housing (18) (read: base) that cooperates with the bowl selector dial (12) and the cartridge (14) to form a complete smoking device when stacked and secured together by a fastener. As clear from Figs. 1-2, both the dial (12) and the bottom housing (18) fully enclose the cartridge (14) (see Figs. 1-2, and para. [0028]) (corresponding to the claimed “further comprising a base constructed to cooperate with the receptacle and the cover such that the base and the cover generally flank the receptacle”).
Regarding claim 3, DesCamp discloses that there is a smoke passage opening (40) provided in the cartridge (14) which leads to outer slots (56) read: primary smoke channel) and an annular groove (62) (read: secondary smoke channel), on the bottom housing (read: base) before it is drawn out of the draw hole (30) in into the mouth of a user (see Figs. 1-2, paras. [0030], [0037]) (corresponding to the claimed “further comprising at least one primary smoke channel that extends in a radial direction through the receptacle and at least one secondary smoke channel formed between the base and the receptacle and in fluid communication with the at least one primary smoke channel”).
Regarding claim 4, as stated above, the smoking device of DesCamp further includes a bottom housing (18) (read: base) that cooperates with the bowl selector dial (12) (read: cover) and the cartridge (14) (read: receptacle) to form a complete smoking device when stacked and secured together by a fastener that completely encloses the cartridge (14). Hence, the dial (12) and bottom housing (18) thus form a “housing” for said cartridge. As also stated above, said cartridge is rotatably connected to the dial (12) which is a part of said “housing” (corresponding to the claimed “wherein the base and the cover are connected to one another and define a housing and the receptacle is rotatable relative to the housing”).
Regarding claim 5, as evident from Fig. 2, DesCamp discloses that its dial (12) (read: cover) further includes a “lip” that extends from beneath its outer peripheral edge (28) - extending in a direction aligned with an axis of rotation between the dial (!2) and the cartridge (14) (see Fig. 2) (corresponding to the claimed “wherein at least one of the cover and the base includes a skirt that extends in a direction aligned with an axis of rotation between the cover and the receptacle along an outward directed radial edge of the receptacle”).
Regarding claim 6, DesCamp discloses that at least one of the smoking material retention bore (36) (read: reservoir) locations (46) may be kept blank to act as a closed-off and storable position (46) - the “park” position - such that the flame inlet (read: aperture) does not overly any of the other bores (36) (corresponding to the claimed “wherein the plurality of reservoirs defined by the receptacle and the aperture defined by the cover are oriented relative to one another such that the aperture of the soccer can be disposed between adjacent ones of the plurality of reservoirs without overlying a footprint of either of the adjacent ones of the plurality of reservoirs”).
Regarding claim 7, in operation, the DesCamp device would function in such a manner that the flame inlet (26) (read: aperture) of the dial (12) (read: cover) overlies a respective bore (36)(read: reservoir) and, at the same time, the remainder of the dial (12) overlies the remainder of the plurality of bores (36)(see Figs) (corresponding to the claimed “wherein the cover rotationally cooperates with the receptacle such that the cover and the receptacle can achieve a plurality of first orientations wherein the aperture defined by the cover overlies respective ones of the plurality of reservoirs and a plurality of second orientations wherein the cover overlies each of the plurality of reservoirs”).     
  Regarding claim 8, central aperture (44, 50) (read: storage cavity) “stores” the magnets (140) which enable the smoking device of DesCamp to be fastened/secured and operate properly (see Fig. 2). As clearly evident from Fig. 2, this central apeture is “disposed radially inboard” of the bores (36) (read: reservoirs) (corresponding to the claimed “further comprising a storage cavity defined by the receptacle and that is disposed radially inboard of the plurality of reservoirs”).  
Regarding independent claim 9, DesCamp discloses an unconventional smoking device that departs from the traditional “bowl and stem” pipe design and rather comprises a series of generally cylindrically shaped layers that when stacked and secured together provide the user an effective means to safely store, transport and smoke a plurality of smoking materials (see abstract). 
The smoking device (10) includes a cylindrically-shaped smoking material retention cartridge (14) (read: cylinder) which includes a plurality of smoking material retention bores (36) (read: combustion chambers) which are configured to easily store and maintain a precisely calculated and measured amount of ground smoking material. Said bores (36) are spaced equidistantly apart and in a generally annular configuration around the outside perimeter of the top surface of the cartridge (14) (see para. [0030], and Fig. 2) (corresponding to the claimed “a cylinder; a plurality of combustion chambers defined by the cylinder and that are offset in a circumferential direction relative to one another”).
A removably-attached, rotatable bowl selector dial (12) (read: housing) is provided in enclosed relation to the cartridge (14) (see Figs 1-2; abstract) in order that a flame inlet (26) (read: aperture), defined in said dial (12), may be rotatably-provided over and adjacent one of the plurality of bores (36) such that the ground smoking material contained in the bore (36) can be ignited through said inlet (26) upon initiation of use, and the user may thereby draw/inhale from the burning smoking material during use (see abstract, para. [0029], and Figs. 1-2) (corresponding to the claimed “a housing that removably cooperates with the cylinder such that the housing and the cylinder are rotatable relative to one another about an axis; an aperture formed through the housing and oriented to be selectively aligned with the plurality of combustion chambers”).  
DesCamp discloses that there is a smoke passage opening (40) provided in the cartridge (14), in association with the bores (36), which leads to outer slots (56) (read: first portion of a smoke passage) and an annular groove (62) (read: second portion of a smoke passage), provided in a bottom housing (18) (read: base), such that smoke is drawn out of the draw hole (30) in into the mouth of a user (see Figs. 1-2, paras. [0030], [0037]) (corresponding to the claimed “a smoke passage having a first portion that is defined by cooperation of the housing with the cylinder and a second portion that extends radially through the cylinder, the smoke passage being formed to facilitate combustion of a smokeable media disposed in a respective one of the plurality of combustion chambers that is aligned with the aperture formed through the housing”).
Regarding claim 10, the smoking device of DesCamp further includes a bottom housing (18) (read: base) that cooperates with the bowl selector dial (12) (read: cover) and the cartridge (14) (read: receptacle) to form a complete smoking device when stacked and secured together by a fastener that completely encloses the cartridge (14). Hence, the dial (12) and bottom housing (18) - disposed on opposite sides of each other - thus form a “housing” for said cartridge (corresponding to the claimed “wherein the housing is further defined by a cover and a base that cooperate with one another and are disposed proximate opposite opposing axial ends of the cylinder when engaged therewith”).
Regarding claim 11, the part of the DesCamp smoke passageway which leads to outer slots (56) (read: first portion of a smoke passage) is formed when the bottom housing (18) (read: base) is connected with the cartridge (14) (read: cylinder) (see Figs. 1-2) (corresponding to the claimed “wherein the first portion of the smoke passage is formed between the base and the cylinder”).
Regarding claim 12, DesCamp discloses an outer peripheral edge (28) of its dial (12) extending in overlapping relationship of the cartridge (14) (read: cylinder) (see Figs. 1-2) (corresponding to the claimed “wherein the housing includes a skirt that overlaps an outwardly directed radial edge of the cylinder”). 
Regarding claim 14, central aperture (44, 50) (read: storage cavity) “stores” the magnets (140) which enable the smoking device of DesCamp to be fastened/secured and operate properly (see Fig. 2). As clearly evident from Fig. 2, this central aperture is positioned such that it is “isolated form the smoke passage” when the cartridge (14) (read: cylinder) is engaged with the dial 12)/bottom housing (18) (read: housing) (corresponding to the claimed “further comprising a media storage cavity defined by the cylinder wherein the media storage cavity is isolated from the smoke passage when the cylinder is engaged with the housing”).  
Regarding claim 15, DesCamp discloses a wire mesh filter element (16) that is provided firmly against the bottom surface of the smoking material retention cartridge (14) - effectively providing the said mesh (read: screen) at the bottom of each bore (36) (read: reservoir) and would serve to function as claimed (see para. [0030]) (corresponding to the claimed “further comprising a screen disposed in each of the plurality of combustion chambers and oriented to maintain isolation of the smokeable media from the smoke passage”).
Regarding independent claim 17, DesCamp discloses an unconventional smoking device that departs from the traditional “bowl and stem” pipe design and rather comprises a series of generally cylindrically shaped layers that when stacked and secured together provide the user an effective means to safely store, transport and smoke a plurality of smoking materials (see abstract). 
The smoking device (10) includes a cylindrically-shaped smoking material retention cartridge (14) (read: receptacle) which includes a plurality of smoking material retention bores (36) (read: combustion apertures) which are configured to easily store and maintain a precisely calculated and measured amount of ground smoking material. Said bores (36) are spaced equidistantly apart and in a generally annular configuration around the outside perimeter of the top surface of the cartridge (14) (see para. [0030], and Fig. 2) (corresponding to the claimed “providing a receptacle that defines a plurality of combustion chamber apertures”).
A removably-attached, rotatable bowl selector dial (12) (read: housing) is provided in enclosed relation to the cartridge (14) (see Figs 1-2; abstract) in order that a flame inlet (26) (read: opening), defined in said dial (12), may be rotatably-provided over and adjacent one of the plurality of bores (36) such that the ground smoking material contained in the bore (36) can be ignited through said inlet (26) upon initiation of use, and the user may thereby draw/inhale from the burning smoking material during use (see abstract, para. [0029], and Figs. 1-2) (corresponding to the claimed “forming an opening through the housing and orienting the opening relative to the housing such that at least a portion of the opening can generally overlie a discrete one of the plurality of combustion apertures during relative rotation between the receptacle and the housing”).  
DesCamp discloses that there is a smoke passage opening (40) provided in the cartridge (14), in association with the bores (36), which leads to outer slots (56) (read: first portion of a smoke passage) and an annular groove (62) (read: second portion of a smoke passage), provided in a bottom housing (18) (read: base), such that smoke is drawn out of the draw hole (30) in into the mouth of a user (see Figs. 1-2, paras. [0030], [0037]) (corresponding to the claimed “defining a combustion and smoke passage that extends through the housing and the receptacle and allows combustion of a smokeable media disposed in the discrete one of the plurality of combustion apertures and drawing of smoke generated by combustion of the smokeable media through the receptacle to a user”).
Regarding claim 18, in operation, the DesCamp device would function in such a manner that the flame inlet (26) (read: opening) of the dial (12) (read: housing) overlies a respective bore (36)(read: reservoir) and, at the same time, the remainder of the dial (12) overlies the remainder of the plurality of bores (36)(see Figs) (corresponding to the claimed (corresponding to the claimed “further comprising forming the housing and the receptacle such that rotating the housing relative to the receptacle allows the opening  formed through the housing to be aligned with another of the plurality of combustion apertures”). 
Regarding claim 19, DesCamp discloses that at least one of the smoking material retention bore (36) (read: reservoir) locations (46) may be kept blank to act as a closed-off and storable position (46) - the “park” position - such that the flame inlet (read: opening) does not overly any of the other bores (36) (corresponding to the claimed “further comprising forming the housing and the receptacle such that the housing isolates the plurality of combustion chambers form atmosphere when the opening is disposed between adjacent ones of the plurality of combustion apertures”).
Regarding claim 20, the smoking device of DesCamp further includes a bottom housing (18) (read: base) that cooperates with the bowl selector dial (12) (read: cover) and the cartridge (14) (read: receptacle) to form a complete smoking device when stacked and secured together by a fastener that completely encloses the cartridge (14). Hence, the dial (12) and bottom housing (18) - disposed on opposite sides of each other - thus form a “housing” for said cartridge (corresponding to the claimed “further comprising forming the housing as a cover and a base that removeably cooperate with one another such that the receptacle is disposed between the cover and the base when assembled”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DesCamp (US. Pat. App. Pub. 2016/0135498).
Regarding claim 16, DesCamp discloses that its “housing” may includes a finger nail slot (72) (read: grip channel) to aid in parting the dial (12) (read: cover) from the bottom housing (18) (read: base) - which would inherently provide for a “grip section” of the “housing”. While DesCamp only discloses one such nail slot (72), it would have been obvious to one of ordinary skill in the art to have provided a plurality of them merely for the convenience of the user given that said user may desire to part the housing at any number of locations around the periphery of the housing (corresponding to the claimed “wherein an outward radial edge of the housing includes a grip section defined by a plurality of grip channels”).   
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-GB 2 299 012
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747